31 So. 3d 918 (2010)
Victor MONTESINO, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-2084.
District Court of Appeal of Florida, Third District.
March 31, 2010.
Victor Montesino, in proper person.
Bill McCollum, Attorney General, and Nicholas Merlin, Assistant Attorney General, for appellee.
Before COPE, WELLS, and SALTER, JJ.
PER CURIAM.
Based on the State's proper concession, we reverse the order denying defendant's Florida Rule of Criminal Procedure 3.800(a) motion. This cause is remanded to the trial court to determine whether the defendant was afforded appropriate credit for time served pursuant to Tripp v. State, *919 622 So. 2d 941 (Fla.1993), in the court's June 2007 order, as delineated in the State's response.
Reversed and remanded.